81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon Keith GASKINS, Plaintiff-Appellant,v.Lawrence V. KELLY, State's Attorney for Allegany County;Frank R. Weatherbee, State's Attorney for Anne ArundelCounty;  Stuart O. Simms, State's Attorney for BaltimoreCity;  Sandra A. O'Connor, State's Attorney for BaltimoreCounty;  Warren F. Sengstack, State's Attorney for CalvertCounty;  Christian J. Jensen, State's Attorney for CarolineCounty;  Thomas E. Hickman, State's Attorney for CarrollCounty;  Michael R. Burkey, Public Defender for AlleganyCounty;  Alan R. Friedman, Public Defender;  Joy L.Phillips, Public Defender;  Thelma J. Thompson, PublicDefender;  Carl Buchheister, Public Defender;  Stefan R.Skipp, Public Defender;  Carol A. Hanson, Public Defender;John L. Scarborough, State's Attorney for Cecil County;Leonard C. Collins, Jr., State's Attorney for CharlesCounty;  Michael C. Maloney, State's Attorney for DorchesterCounty;  Lawrence A. Dorsey, Jr., State's Attorney forFrederick County;  Joseph I. Cassilly, State's Attorney forHarford County;  William R. Hymes, State's Attorney forHoward County;  Susanne Hayman, State's Attorney for KentCounty;  William R. Walter, Public Defender;  John P. Rue,III, Public Defender;  Franklin Stillrich, Public Defender;Daryl T. Walters, Public Defender;  Lloyd G. Merriam, PublicDefender;  James L. Sherbin, State's Attorney for GarrettCounty;  Andrew L. Sonner, State's Attorney for MontgomeryCounty;  Alexander Williams, Jr., State's Attorney forPrince George's County;  David Weston Gregory, State'sAttorney for Queen Anne's County;  Walter B. Dorsey, State'sAttorney for Saint Mary's County;  Logan C. Widdowson,State's Attorney for Somerset County;  Kenneth Long, Jr.,State's Attorney for Washington County;  J. TheodoreWieseman, Public Defender;  Maureen Lamasney, PublicDefender;  John D. Bailey, Jr., Public Defender;  David R.Ruark, State's Attorney for Wicomico County;  B. RandallCoates, State's Attorney for Worcester County;  Herbert L.Rollins, Judge;  G. Edward Dwyer, Judge;  Theodore G. Bloom,Judge;  J. Joseph Curran, Jr., Attorney General;  Parris N.Glendening, Governor;  Carol E. Chance, Chief Attorney,Collateral Review Division;  Jonathan L. Katz;  ScottWhitney, Deputy P.D.;  Julia Doyle Bernthardt, AssistantPublic Defender, Appellate Division, Defendants-Appellees.
No. 95-8576.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1996.Decided:  March 21, 1996.

Leon Keith Gaskins, Appellant Pro Se.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on Oct. 25, 1995;  Appellant's notice of appeal was filed on Dec. 11, 1995.   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.